                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


ROSARIO PASSMORE,                                §
INDIVIDUALLY AND ON BEHALF                       §
OF ALL OTHERS SIMILARLY                          §                 SA-18-CV-00782-FB
SITUATED; BRENDA L. CHAFTON,                     §
INDIVIDUALLY AND ON BEHALF                       §
OF ALL OTHERS SIMILARLY                          §
SITUATED; MARIA WEAKS, JO ANN                    §
VEGA, KELLY SLAPE,                               §
                                                 §
                  Plaintiffs,                    §
                                                 §
vs.                                              §

SSC KERRVILLE HILLTOP
VILLAGE OPERATING COMPANY
LLC, SSC KERRVILLE
EDGEWATER OPERATING
COMPANY, LLC, SSC KERRVILLE
ALPINE TERRACE OPERATING
COMPANY, LLC,

                  Defendants.

                                            ORDER

       Before the Court in the above-styled and numbered cause of action is Defendants’

Expedited Motion to Strike Plaintiffs’ Motion for Conditional Certification or, in the Alternative,

to Stay [#24].    On September 13, 2018, the Honorable Fred Biery referred all pre-trial

proceedings in this case to the undersigned for disposition pursuant to Federal Rule of Civil

Procedure 72 and Rules CV-72 and 1(c) of Appendix C of the Local Rules of the United States

District Court for the Western District of Texas. The undersigned has authority to enter this

order pursuant to 28 U.S.C. § 636(b)(1)(A). For the reasons set forth below, Defendants’

Expedited Motion to Strike Plaintiffs’ Motion for Conditional Certification or, in the Alternative,

to Stay is GRANTED IN PART.



                                                1
         Plaintiffs Rosario Passmore (“Passmore”) and Brenda L. Chafton, formerly known as

Brenda Agbeye “(Agbeye”), individually and on behalf of all others similar situated

(collectively, “Plaintiffs”), originally filed this action under the Fair Labor Standards Act of 1938

(“the FLSA”), as amended, 29 U.S.C. § 201, et seq., on July 28, 2018, against their former

employers, Defendants SSC Kerrville Hilltop Village Operating Company LLC, SSC Kerrville

Edgewater Operating Company, LLC, and SSC Kerrville Alpine Terrace Operating Company,

LLC (collectively, “Defendants”) [#1]. In addition to asserting individual employment claims

under the FLSA and Texas state law, Plaintiffs Passmore and Agbeye also seek to represent a

putative class of similarly-situated individuals regarding their claims under the FLSA, including

certain opt-in plaintiffs who have already filed consents to join in this action. (Compl. [#1] at ¶¶

35–36.)

         Defendants filed a motion to compel arbitration on August 28, 2018, [#10]. Then,

Plaintiffs moved to conditional certify the class on October 29, 2018 [#21]. On November 14,

2018, Defendants filed the motion that is the subject of this Order. By their motion, Defendants

argue that all discovery, including the exchange of Rule 26(a)(1) initial disclosures, should be

stayed pending this Court’s consideration of Defendants’ motion to compel arbitration.

Defendants also argue that Plaintiffs’ motion for conditional certification should be stricken as

premature without prejudice to refiling after the arbitration issue is resolved or, alternatively, that

the Court should stay its consideration of Plaintiffs’ motion for conditional certification, and stay

Defendants’ obligation to respond to the same, pending the Court’s resolution of the arbitration

issue.

         An initial pre-trial conference was held on November 15, 2016. Because the motion was

styled as “Expedited,” the Court entertained arguments from the parties during the conference



                                                  2
even though the time period for Plaintiffs to respond had not yet expired. See Local Rule CV-

7(e) (establishing a seven-day deadline for responses to non-dispositive motions). Plaintiffs

conceded during the hearing that the arbitration question is a threshold issue, and thus that a stay

may be appropriate, but disputed that striking the motion was necessary.

       The Fifth Circuit has instructed that a court “must consider an agreement to arbitrate as a

‘threshold question.’” Reyna v. Int’l Bank of Commerce, 839 F.3d 373, 377 (5th Cir. 2016)

(quoting Auto Parts Mfg. Mississippi, Inc. v. King Const. of Houston, L.L.C., 782 F.3d 186, 196

(5th Cir. 2015)). “Upon a motion to compel arbitration, a court should address the arbitrability

of the plaintiff’s claim at the outset of the litigation.” Id. at 378. Thus, this Court is required to

address the arbitrability of Plaintiffs’ FLSA claims against Defendants at the outset of the

proceedings, prior to considering conditional certification. But it would be inefficient to strike

Plaintiffs’ motion for conditional certification and then require Plaintiffs to refile in the event

that the motion to compel is denied. Rather, this Court will stay briefing on Plaintiffs’ motion

for conditional certification—as well as all discovery—until it has ruled on Defendants’ motion

to compel arbitration. If the motion to compel is denied, the Court will set a new briefing

schedule on the certification issue. If the motion to compel is granted, the Court will dismiss as

moot the motion for conditional certification.

       IT IS THEREFORE ORDERED that Defendants’ Expedited Motion to Strike

Plaintiffs’ Motion for Conditional Certification or, in the Alternative, to Stay [#24] is

GRANTED IN PART and, specifically, that:

   •   Discovery is STAYED unless and until the Court enters an Order denying Defendants’
       Motion to Compel Arbitration [#10]; and

   •   Defendant’s obligation to respond to Plaintiffs’ Motion for Conditional Certification
       [#21] is STAYED and the Court will set a new briefing schedule in the event that it
       enters an Order denying Defendants’ Motion to Compel Arbitration.

                                                  3
  IT IS FURTHER ORDERED that any requested relief not granted expressly herein is

DENIED.

     IT IS SO ORDERED.

     SIGNED this 19th day of November, 2018.




                               ELIZABETH S. ("BETSY") CHESTNEY
                               UNITED STATES MAGISTRATE JUDGE




                                         4
